         Case 8:20-cr-00033-TDC Document 130 Filed 11/20/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA          *
                                  *
          v.                      * CRIMINAL NO. TDC-20-33
                                  *
BRIAN MARK LEMLEY, JR,            *
PATRIK JORDAN MATHEWS, and        *
WILLIAM GARFIELD BILBROUGH IV, *
                                  *
          Defendants              *
                                  *
                               *******
                  NOTICE OF ATTORNEY APPEARANCE

MADAM CLERK:

       Please enter the appearance of Adrienne C. Dedjinou as co-counsel for the government

for all purposes in the above-captioned case and strike the appearance of Jamie M. McCall.


                                            Respectfully submitted,

                                            Robert K. Hur
                                            United States Attorney


                                     By: ______/s/_____________________
                                          Adrienne C. Dedjinou
                                          Special Assistant United States Attorney
